Citation Nr: 0626658	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for acute acne on the 
chest and stomach as a result of herbicide exposure.

2.  Entitlement to service connection for multiple basal cell 
carcinomas as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision and 
subsequent development by the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for multiple 
basal cell carcinomas as a result of herbicide exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record does not show acute acne on the 
chest and stomach was present during active service; 
competent evidence was not submitted demonstrating a present 
diagnosis of acute acne on the chest and stomach related to 
an established event, injury, or disease in service.


CONCLUSION OF LAW

Acute acne on the chest and stomach was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in July 2001, June 2002, 
January 2003, and April 2006.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision were met by correspondence issued 
in April 2006 and all identified and authorized records 
relevant to this matter have been requested or obtained.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic diseases 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records are negative for 
complaints, treatment, or diagnoses for acute acne on the 
chest and stomach.  The veteran's July 1972 separation 
examination revealed a normal clinical evaluation of the 
skin.  In his July 1972 Report of Medical History, the 
veteran denied any history of skin diseases.  Records show he 
served in the Republic of Vietnam from April 1969 to April 
1970.

During his VA examination in September 1990 the veteran 
denied having developed any skin problems during service, but 
reported that in 1985 he developed a spot on his left chest 
and was subsequently provided a diagnosis of basal cell 
carcinoma.  The examiner noted the veteran was concerned 
about having been exposed to Agent Orange, but that there 
were no acneform lesions or comedones.  The diagnosis was 
status post excision of basal cell carcinomas.  It was noted 
that the veteran had sustained a lot of sun damage to the 
skin.  VA treatment records dated in July 1994 noted 
complaints of rash, but there is no additional information as 
to the nature of this complaint.

In correspondence dated in June 2001 the veteran reported 
that he experienced acute acne breakouts on his chest and 
stomach which lasted for weeks at a time.  He stated the 
disorder was presently active.  

On VA examination in October 2001 the veteran complained of 
an intermittent nonpruritic rash, described as acne, to the 
chest and back which first began in 1983.  The examiner noted 
a full body examination was conducted and that there was no 
evidence of chloracne.  There was also no evidence of any 
chest or back lesions, ulcerative exfoliation, or crusting 
nor associated systemic or nervous manifestations.  

Based upon the evidence of record, the Board finds acute acne 
on the chest and stomach was not present during active 
service and that competent evidence demonstrating a present 
diagnosis of acute acne on the chest and stomach related to 
an established event, injury, or disease in service has not 
been submitted.  VA examinations in September 1990 and 
October 2001 found no evidence of chloracne.  While the 
veteran may sincerely believe he has acute acne on the chest 
and stomach as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for acute acne on the chest 
and stomach as a result of herbicide exposure is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and the implementing regulations apply in 
the instant case.  A review of the record shows the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his remaining claim and of which parties were 
expected to provide such evidence by correspondence dated in 
July 2001, June 2002, January 2003, and April 2006.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, service medical records show the veteran's July 
1972 separation examination revealed a normal clinical 
evaluation of the skin.  Records also show that he served in 
the Republic of Vietnam from April 1969 to April 1970.  VA 
examination in September 1990 noted he reported that in 1985 
he developed a spot on his left chest and was subsequently 
provided a diagnosis of basal cell carcinoma.  The diagnosis 
was status post excision of basal cell carcinomas.  It was 
further noted that the veteran had sustained a lot of sun 
damage to the skin, but that it was conceivable that Agent 
Orange may have acted as a tumor promoter in the development 
of his basal cell carcinomas.  An October 2001 VA examination 
report noted the examiner was unaware of any connection 
between Agent Orange exposure and basal cell carcinomas.  

In a July 2005 private medical statement Dr. N.T.K. noted the 
veteran had been a patient since 1989 and that he had 
undergone excisions for basal cell carcinomas, malignant 
melanomas, dysplastic (atypical nevi), and actinic keratoses 
(premalignant) lesions.  It was the physician's opinion based 
upon the medical literature and the veteran's history that 
his skin cancers were directly related to Agent Orange 
exposure.  No reference to any specific medical literature 
was provided.  In light of the inconsistent medical opinions 
of record as to etiology, the Board finds additional 
development is required prior to appellate review.

It is significant to note that under the authority granted by 
the Agent Orange Act of 1991 and the Veterans Education and 
Benefits Expansion Act of 2001, VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not applicable for skin cancer.  See 68 Fed. Reg. 
27,630 (2003).  Service connection, however, may be 
established by evidence demonstrating that the disease was in 
fact "incurred" during the service.  See Combee, 34 F.3d 
1039.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for basal cell carcinoma since 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be scheduled for a 
VA dermatology examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that his multiple 
basal cell carcinomas were incurred as a 
result of any established event, injury, 
or disease during active service to 
include Agent Orange exposure.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
a review of any applicable medical 
literature, and sound medical principles.  
As part of the examination, the physician 
is to obtain a complete history from the 
veteran regarding occupational and 
recreational activities since service.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


